      Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 1 of 29




                      UNITED STATES DISTRJCT COURT
                       WESTERN DISTRICT OF TEXA S
                            AUSTIN DIVISION

JEROME SCHMIDT,                           §       No. 1: 18-CV-88-DAE
                                          §
      Plaintiff,                          §
                                          §
vs.                                       §
                                          §
UNlTED STATES OF A MERICA ,               §
                                          §
      Defendant.                          §

       REDACTED FINDINGS OF FACT AND CONCLUSIONS OF LAW

             This case arises out of a car collision involving a federally employed

driver. Plaintiff Jerome Schmidt ("Plaintiff') brought this action against the United

States of A merica ("Defendant" or "United States") pursuant to the Federal Tort

Claims A ct ("FTCA "), 28 U.S.C. §§ 1346(b)(l ) and 2671-2680. (Dkt. # 1.) The

Court granted partial summary judgment in favor of Plaintiff, finding that the

United States caused the accident. (Dkt. # 65.)

             The Court presided over a combined ten-day bench trial beginning on

February 10, 2020. 1 Trial was devoted to damages caused by the accident. Henry


1 A fter supplemental briefing (Dkts. ## 111, 112) and a status conference hearing
(Dkt. # 117), the Court determined that it would be in the interests of justice to
allow the parties to present additional, limited testimony should they choose to do
so. Defendant elected to present additional expert testimony, and Plaintiff elected
not to present any additional testimony. The Court presided over one additional
day of the bench trial on July 21, 2020.
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 2 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 3 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 4 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 5 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 6 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 7 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 8 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 9 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 10 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 11 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 12 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 13 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 14 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 15 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 16 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 17 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 18 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 19 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 20 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 21 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 22 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 23 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 24 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 25 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 26 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 27 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 28 of 29
Case 1:18-cv-00088-DAE Document 132 Filed 10/08/20 Page 29 of 29
